Case: 12-15714    Date Filed: 10/21/2013   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15714
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:12-cr-00201-RAL-TBM-2

UNITED STATES OF AMERICA,

                                                               Plaintiff - Appellee,

                                      versus

ARTURO JIMENEZ,

                                                            Defendant - Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 21, 2013)

Before MARCUS, PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:

      John E. Fernandez, appointed counsel for Arturo Jimenez in this direct

criminal appeal, has moved to withdraw from further representation of the

defendant, arguing that there are no non-frivolous grounds for Jimenez’s appeal.
              Case: 12-15714     Date Filed: 10/21/2013    Page: 2 of 2


Fernandez filed a brief identifying three potential issues for appeal pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). In response to

Fernandez’s motion, Jimenez also raised an ineffective assistance of counsel claim.

      After a careful, independent review, we do not find “anything in the record

that might arguably support the appeal.” Id. at 744, 87 S. Ct. at 1400. We note

that Jimenez’s ineffective assistance of counsel claim is not yet ripe for appellate

review. This Court does not usually address claims for ineffective assistance of

counsel on direct appeal except in the “rare instance when the record is sufficiently

developed.” United States v. Merrill, 513 F.3d 1293, 1308 (11th Cir. 2008)

(quoting United States v. Verbitskaya, 406 F.3d 1324, 1337 (11th Cir. 2005)). If

Jimenez wishes to appeal his conviction or sentence on ineffective assistance of

counsel grounds, he should do so in a habeas proceeding under 28 U.S.C. § 2255

so that he may have an “opportunity fully to develop the factual predicate for the

claim.” Massaro v. United States, 538 U.S. 500, 504, 123 S. Ct. 1690, 1694

(2003).

      Because our independent review of the record revealed no arguable issues of

merit that are cognizable at this time, counsel’s motion to withdraw is

GRANTED, and Jimenez’s convictions and sentences are AFFIRMED.




                                          2